DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-16 and 18-20 are:
Regarding claims 1-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a junction box, comprising: interchangeable connection blocks secured in the bottom portion to make connections between the first cable and the second cable, wherein the connection blocks include at least two holes, each of the at least two holes having a different size, for receiving wires of different gauges.
Regarding claims 18-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a junction box comprising  interchangeable connection blocks secured in the bottom portion to make connections between the first cable and the second cable; one or more gaskets formed between the bottom portion and the top portion; and pegs on at least one of the bottom portion and the top portion for locating and securing the one or more gaskets.
These limitations are found in claims 1-16 and 18-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

March 30, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848